Exhibit 10.28

 

MILLENNIUM PHARMACEUTICALS, INC.

 

2000 STOCK INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 

 

Number of Restricted Shares of

Common Stock Awarded to you are set forth in the Notice of Grant of Award and
Award Agreement (the “Notice”) provided to you.

 

 

Vesting Schedule for Restricted Shares Awarded:

 

Vesting Date

 

Shares Vesting on Vesting Date

As set forth in the Notice

 

As set forth in the Notice

 

 

 

 

 

Award Date is set forth in the Notice

 

Millennium Pharmaceuticals, Inc. (the “Company”) has selected you to receive the
restricted stock award identified above, subject to the provisions of the
Millennium Pharmaceuticals, Inc. 2000 Stock Incentive Plan (the “Plan”) and the
terms, conditions and restrictions contained in this agreement (the
“Agreement”). Please confirm your acceptance of this Award, and your agreement
to the terms of the Plan and this Agreement, by accepting the Award in your
online stock plan account with our stock plan administrator.

 

MILLENNIUM PHARMACEUTICALS, INC.

 

 

 

--------------------------------------------------------------------------------


 

MILLENNIUM PHARMACEUTICALS, INC.

 

2000 STOCK INCENTIVE PLAN

 

Restricted Stock Agreement

 

1.             Preamble. This Restricted Stock Agreement contains the terms and
conditions of an award of shares of restricted stock of the Company (the
“Restricted Shares”) made to the Recipient pursuant to the Plan.

 

2.             Restrictions on Transfer. The Restricted Shares may not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of, whether
by operation of law or otherwise, except as specifically provided below, until
and unless such Restricted Shares have vested as provided in Paragraph 3 below. 
Any attempt to dispose of any unvested Restricted Shares in contravention of
this Agreement shall be null and void and without effect.

 

3.             Vesting. The term “vest” as used in this Agreement means the
lapsing of the restrictions that are described in this Agreement with respect to
the Restricted Shares. The Restricted Shares will vest in accordance with the
schedule set forth on the first page of this Agreement, provided in each case
that the Recipient is then, and since the Award Date has continuously been an
employee, officer or director of, or consultant or advisor to, the Company or
any parent or subsidiary of the Company as defined in Section 424(e) or (f) of
the Code (an “Eligible Participant”). Notwithstanding the foregoing, the
Recipient will become vested in the Restricted Shares prior to the vesting dates
set forth on the first page of this Agreement in the following circumstances:

 

                (a)           In the event of a Change of Control, if within one
month prior to or twelve months following such Change of Control, the
Recipient’s employment with the Company or its successor is terminated by the
Company or its successor other than for Cause or the Recipient voluntarily
terminates the Recipient’s employment with Good Reason, then all Restricted
Shares will immediately vest.

 

(b)           In the event of the Recipient’s death, all Restricted Shares that
have not previously been forfeited will immediately vest, provided that the
Recipient was an Eligible Participant at the time of death.

 

4.             Forfeiture. In the event the Recipient ceases to be an Eligible
Participant for any reason, the Restricted Shares that have not previously
vested and which do not become vested in accordance with Section 3 of this
Agreement, will be automatically and immediately forfeited and returned to the
Company. The Recipient hereby (i) appoints the Company as the attorney-in-fact
of the Recipient to take such actions as may be necessary or appropriate to
effectuate a transfer of the record ownership of any Restricted Shares that are
forfeited hereunder and (ii) agrees to take such actions as the Company may
reasonably request to accomplish the transfer to the Company of any Restricted
Shares that are forfeited hereunder.

 

 

2

--------------------------------------------------------------------------------


 

5.             Dividends and Voting Rights.  The Recipient will be entitled to
any and all dividends or other distributions paid with respect to the unvested
Restricted Shares which have not been forfeited and will be entitled to vote any
such Restricted Shares; provided however, that any property (other than cash)
distributed with respect to unvested Restricted Shares, including without
limitation a distribution of shares of the Company’s stock by reason of a stock
dividend, stock split or otherwise, or a distribution of other securities based
on the ownership of unvested Restricted Shares, will be subject to the
restrictions of this Restricted Stock Agreement in the same manner and for so
long as the Restricted Shares remain subject to such restrictions, and will be
promptly forfeited to the Company if and when the Restricted Shares are so
forfeited.

 

6.             Certificates.

 

(a)           Legended Certificates. The Recipient is executing and delivering
to the Company blank stock powers to be used in the event of forfeiture. Any
certificates representing unvested Restricted Shares will be held by the
Company, and any such certificate (and, to the extent determined by the Company,
any other evidence of ownership of unvested Restricted Shares) will contain the
following legend:

 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
MILLENNIUM PHARMACEUTICALS, INC. 2000 STOCK INCENTIVE PLAN AND A RESTRICTED
STOCK AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND MILLENNIUM
PHARMACEUTICALS, INC. COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE
OFFICES OF MILLENNIUM PHARMACEUTICALS, INC.

 

(b)           Book Entry.  If unvested Restricted Shares are held in book entry
form, the Recipient agrees that the Company may give stop transfer instructions
to the depository to ensure compliance with the provisions of this Agreement.
The Recipient hereby (i) acknowledges that the Restricted Shares may be held in
book entry form on the books of the Company’s depository (or another institution
specified by the Company), and irrevocably authorizes the Company to take such
actions as may be necessary or appropriate to effectuate a transfer of the
record ownership of any such shares that are unvested and forfeited hereunder,
(ii) agrees to deliver to the Company, as a precondition to the issuance of any
certificate or certificates with respect to unvested Restricted Shares, one or
more stock powers, endorsed in blank, with respect to such shares, and (iii)
agrees to sign such other powers and take such other actions as the Company may
reasonably request to accomplish the transfer or forfeiture of any unvested
Restricted Shares that are forfeited hereunder.

 

7.             Unrestricted Shares.  As soon as practicable following the
vesting of any Restricted Shares, the Company will cause a certificate or
certificates covering such shares, without the legend contained in Section 6(a),
to be issued and delivered to the Recipient, subject to the payment by the
Recipient by cash or other means acceptable to the Company of federal, state,
local and other applicable taxes required to be withheld in connection with such
vesting, if any. The Recipient understands that once a certificate has been
delivered to the Recipient in respect of Restricted Shares which have vested,
the Recipient will be free to sell the shares of common

 

 

3

--------------------------------------------------------------------------------


 

stock evidenced by such certificate, subject to applicable requirements of
federal and state securities laws and Company policies.

 

8.              Taxes; Section 83(b) Election.  The Recipient acknowledges and
agrees that the Recipient is solely responsible for any and all taxes that may
be assessed by any taxing authority arising in any way out of the award of
Restricted Shares and that the Company is not liable for any such assessments.
The grant and the vesting of the Restricted Shares, and the payment of dividends
with respect to the Restricted Shares, may give rise to taxable income subject
to withholding. The Recipient expressly acknowledges and agrees that the
Recipient’s rights hereunder are subject to the Recipient promptly paying to the
Company in cash (or by such other means as may be acceptable to the Company in
its discretion, including, if the Company so determines, by the delivery of
previously acquired shares of the Company’s common stock held for at least six
months, the delivery or withholding of Shares acquired hereunder or by the
withholding of amounts from any payment hereunder) all taxes required to be
withheld in connection with such grant, vesting or payment.  The Recipient
acknowledges and agrees that the Recipient is aware of and understands the tax
consequences to the Recipient of this Agreement. Without limiting the foregoing,
the Recipient acknowledges and agrees that the Recipient has been advised to
confer promptly with a professional tax advisor to consider whether the
Recipient should make a so-called “83(b) election” with respect to the
Restricted Shares. Any such election, to be effective, must be made in
accordance with applicable regulations and within 30 days following the Grant
Date. The Recipient acknowledges and agrees that the Company has made no
recommendation to the Recipient with respect to the advisability of making such
an election.

 

9.            Administration. The Board of Directors of the Company, or the
Compensation and Talent Committee of the Board of Directors or other committee
designated in the Plan or by the Board of Directors, has the authority to manage
and control the operation and administration of this Agreement. Any
interpretation of the Agreement by such body and any decision made by it with
respect to the Agreement is final and binding.

 

10.           Plan Definitions. Notwithstanding anything in this Agreement to
the contrary, the terms of this Agreement are subject to the terms of the Plan,
a copy of which has already been provided to the Recipient.  Capitalized terms
used herein and not otherwise defined shall have the meaning ascribed to them in
the Plan, as the same may be amended from time to time and as in effect on the
date of determination.

 

11.           Amendment. This Agreement may be amended only by written agreement
between the Recipient and the Company.

 

12.           No Rights To Employment.  Nothing contained in this Agreement
shall be construed as giving the Recipient any right to be retained, in any
position, as an employee of the Company.  The Recipient acknowledges and agrees
that the transactions contemplated hereunder and the vesting schedule set forth
herein do not constitute an express or implied promise of continued engagement
as an employee for the vesting period, for any period, or at all.

 

 

4

--------------------------------------------------------------------------------

 